          Case 1:19-cr-00824-PAE Document 59 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                        -v-                                           19-CR-824-02 (PAE)

 DAVID BINET,                                                                ORDER

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court was obliged to abruptly adjourn the sentencing in this case today due to a

technological problem affecting the video-access platform. The Court apologizes to all

participants for the disruption and inconvenience. The Court—upon confirming the availability

of counsel and the defendant—intends to complete the sentencing proceeding tomorrow

morning, Friday, December 11, 2020, at 10:00 a.m.

       The Court will contact counsel to confirm their availability and thereafter will issue a

scheduling order on the docket of this case.

       SO ORDERED.

                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: December 10, 2020
       New York, New York
